DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 30-33, 47-57 and 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriuchi (USPN 5,084,015) in view of Tucker (USPN 5,213,574).
Re Claim 27, Moriuchi discloses an access port base (3) (Moriuchi Annotated Fig. 2), comprising: a proximal end (6) having a proximal fluid reservoir (4) comprising a proximal bottom wall (3C) at a bottom of the proximal fluid reservoir (4); a distal end (7) having a distal fluid reservoir (5) comprising a distal bottom wall (3B) at a bottom of the distal fluid reservoir (5); a dual prong outlet stem (16) projecting from the distal end (7) of the access port base (3), the dual prong outlet stem (16) comprising a first prong comprising a first distal tip (16B), and a second prong comprising a second distal tip (16A) (as seen in Moriuchi Annotated Fig. 2 below); a first fluid channel (14) extending through a first portion of the access port base (3), the first fluid channel (14) providing a first fluid pathway from the distal end (7) to the distal fluid reservoir(5) (as seen in Moriuchi Annotated Fig. 2).
	Moriuchi further discloses a second fluid channel (12, 13) extending through a second portion of the access port base (3), the second fluid channel (12, 13) providing a second fluid pathway from the distal end (7) to the proximal fluid reservoir (4), a first portion (12A) of the second fluid channel (12, 13) disposed in the distal bottom wall (3B) of the distal fluid reservoir (5) beneath the distal fluid reservoir (5); and a puncture shield (10) made from a second material (“metals such as stainless steel, titanium alloy, and brass” - Moriuchi Col. 4 Lines 14- 18) that is harder than a first material (“selected from resins such as polypropylene, high density polyethylene, and polycarbonate” - Moriuchi Col. 5 Lines 12-19) forming the distal bottom wall (3B) of the distal fluid reservoir (5), wherein the puncture shield (10) comprises a length that is greater than a length of the first portion (12A) of the second fluid channel (12, 13) (Moriuchi Annotated Fig. 2 below) and at least a portion of the puncture shield (10) is disposed at the distal bottom wall (3B) of the distal fluid reservoir (5) between the bottom of the distal fluid reservoir (5) and the second fluid pathway (wherein the puncture shield 10 is between the distal fluid reservoir 5 and the second fluid pathway - Moriuchi Annotated Fig. 2; Col. 4 Lines 9-19).
	Moriuchi fails to disclose the puncture shield comprising a tube, wherein at least a portion of the tube surrounds a portion of the second fluid channel. Tucker discloses an access port base (Tucker Fig. 4) comprising a puncture shield (22), wherein the puncture shield (22) is formed as a tube (Tucker Col. 2 Lines 46-59 - “conduit 24 communicates with the interior of metallic chamber liner 22 and extends through outlet opening 18 to convey fluid medication to or from the exterior of housing 12”), wherein at least a portion of the puncture shield (22) formed as a tube surrounds a fluid channel (24) for preventing a needle from piercing through the fluid channel when accessing the fluid reservoir (Tucker Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the puncture shield of Moriuchi to be formed as a tube such that at least a portion of the puncture shield formed as a tube surrounds a portion of the second fluid channel, the configuration as disclosed by Tucker for preventing a needle from piercing through the fluid channel when accessing the fluid reservoir.

    PNG
    media_image1.png
    332
    597
    media_image1.png
    Greyscale

Re Claim 30, Moriuchi in view of Tucker disclose all of the limitations of Claim 27. Moriuchi discloses wherein the first fluid channel (14) and the second fluid channel (12, 13) are stacked vertically (Moriuchi Fig. 2).

Re Claim 31, Moriuchi in view of Tucker disclose all of the limitations of Claim 27. Moriuchi discloses wherein the first fluid pathway consists of a straight path (Moriuchi Fig. 2).
Re Claim 32, Moriuchi in view of Tucker disclose all of the limitations of Claim 27. Moriuchi discloses wherein the second fluid pathway consists of a straight (Moriuchi Fig. 2).
Re Claim 33, Moriuchi in view of Tucker disclose all of the limitations of Claim 27. Moriuchi discloses wherein each of the first fluid pathway and the second fluid pathway consists of a straight path (Moriuchi Fig. 2).

Re Claim 47, Moriuchi in view of Tucker disclose all of the limitations of Claim 27. Moriuchi discloses wherein across section of the second fluid channel (12, 13) is constant throughout a length of the second fluid channel (12, 13) from the second distal tip (16A) of the second prong to the proximal fluid reservoir (4) (Moriuchi Annotated Fig. 2 above).

Re Claim 48, Moriuchi in view of Tucker disclose all of the limitations of Claim 47. However, neither Moriuchi nor Tucker disclose wherein the cross-section of the second fluid channel is D-shaped. Moriuchi does disclose the cross section of the second fluid channel is of a circular shape. However, it would have been an obvious matter of design choice to modify Moriuchi in view of Tucker to include a D-shaped second fluid channel since applicant has not disclosed that having a D-shape second fluid channel solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either a D- shape design or circular cross-section design. Furthermore, absent a teaching as to the criticality of a D-shaped second fluid channel, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

Re Claim 49, Moriuchi discloses an access port (1) (Moriuchi Annotated Fig. 2), comprising: a base (3) comprising: a proximal end (6) having a proximal fluid reservoir (4) comprising a proximal bottom wall (3B, 10) at a bottom of the proximal fluid reservoir (4); a distal end (7) having a distal fluid reservoir (5) comprising a distal bottom wall (3C, 10) at a bottom of the distal fluid reservoir; a dual prong outlet stem (16) projecting from the distal end (7) of the base (3), the dual prong outlet stem (16) comprising a first prong comprising a first distal tip (16B), and a second prong comprising a second distal tip (16A) (as seen in Moriuchi Annotated Fig. 2), a first fluid channel (14) extending through a first portion of the base (3), the first fluid channel (14) providing a first fluid pathway from the distal end (7) to the distal fluid reservoir (5) (as seen in Moriuchi Annotated Fig. 2 above).
	Moriuchi further discloses a second fluid channel (12, 13) extending through a second portion of the access port base (3), the second fluid channel (12, 13) providing a second fluid pathway from the distal end (7) to the proximal fluid reservoir (4), a first portion (12A) of the second fluid channel (12, 13) disposed in the distal bottom wall (3B) of the distal fluid reservoir (5) beneath the distal fluid reservoir (5); and a puncture shield (10) made from a second material (“metals such as stainless steel, titanium alloy, and brass” - Moriuchi Col. 4 Lines 14- 18) that is harder than a first material (“selected from resins such as polypropylene, high density polyethylene, and polycarbonate” - Moriuchi Col. 5 Lines 12-19) forming the distal bottom wall (3B) of the distal fluid reservoir (5), wherein the puncture shield (10) comprises a length that is greater than a length of the first portion (12A) of the second fluid channel (12, 13) (Moriuchi Annotated Fig. 2 below) and at least a portion of the puncture shield (10) is disposed at the distal bottom wall (3B) of the distal fluid reservoir (5) between the bottom of the distal fluid reservoir (5) and the second fluid pathway (wherein the puncture shield 10 is between the distal fluid reservoir 5 and the second fluid pathway - Moriuchi Annotated Fig. 2; Col. 4 Lines 9-19).
	Moriuchi further discloses a first needle-penetrable septum (9) disposed atop the distal fluid reservoir (5); and a second needle-penetrable septum (8) disposed atop the proximal fluid reservoir (4) (as seen in Moriuchi Annotated Fig. 2 above); a cap (3B, 3D) securing the first needle penetrable septum (9) and the second needle -penetrable septum (5) to the base, thereby forming a fluid seal between the first needle-penetrable septum (9) and the distal fluid reservoir (5) and between the second needle -penetrable septum (8) and the proximal fluid reservoir (4), the cap (3B, 3D) comprising: a distal opening corresponding to the first needle - penetrable septum (9) and the distal fluid reservoir (5); a proximal opening corresponding to the second needle-penetrable septum (8) and the proximal fluid reservoir (4); and a lower skirt portion (3D) (as seen in Moriuchi Annotated Fig. 2 above).
	Moriuchi fails to disclose the puncture shield comprising a tube, wherein at least a portion of the puncture shield surrounds a portion of the second fluid channel. Tucker discloses an access port base (Tucker Fig. 4) comprising a puncture shield (22), wherein the puncture shield (22) is formed as a tube (Tucker Col. 2 Lines 46-59 - “conduit 24 communicates with the interior of metallic chamber liner 22 and extends through outlet opening 18 to convey fluid medication to or from the exterior of housing 12”), wherein at least a portion of the puncture shield (22) formed as a tube surrounds a fluid channel (24) for preventing a needle from piercing through the fluid channel when accessing the fluid reservoir (Tucker Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the puncture shield of Moriuchi to be formed as a tube such that at least a portion of the puncture shield formed as a tube surrounds a portion of the second fluid channel, the configuration as disclosed by Tucker for preventing a needle from piercing through the fluid channel when accessing the fluid reservoir.

Re Claim 50, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first fluid channel (14) and the second fluid channel (12, 13) are stacked vertically (Moriuchi Fig. 2).

Re Claim 51, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first prong (comprising first distal tip 16B) is disposed above the second prong (comprising second distal tip 16A) in the dual prong outlet stem (16) (as seen in Moriuchi Annotated Fig. 2 above).

Re Claim 52, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first fluid channel (14) and the second fluid channel (12, 13) are stacked vertically (as seen in Moriuchi Annotated Fig. 2 above).

Re Claim 53, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi discloses wherein the first fluid pathway consists of a straight path (Moriuchi Fig. 2).

Re Claim 54, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi discloses wherein the second fluid pathway consists of a straight path (Moriuchi Annotated Fig. 2 above).

Re Claim 55, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi discloses wherein across section of the second fluid channel (12, 13) is constant throughout a length of the second fluid channel (12, 13) from the second distal tip (16A) of the second prong to the proximal fluid reservoir (4) (Moriuchi Annotated Fig. 2).

Re Claim 56, Moriuchi in view of Tucker disclose all of the limitations of Claim 55. However, neither Moriuchi nor Tucker disclose wherein the cross-section of the second fluid channel is D-shaped. Moriuchi does disclose the cross section of the second fluid channel is of a circular shape. However, it would have been an obvious matter of design choice to modify Moriuchi in view of Tucker to include a D-shaped second fluid channel since applicant has not disclosed that having a D-shape second fluid channel solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either a D- shape design or circular cross-section design. Furthermore, absent a teaching as to the criticality of a D-shaped second fluid channel, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ7, 9 (CCPA 1975).

Re Claim 57, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi discloses wherein each of the first fluid pathway and the second fluid pathway consists of a straight path (Moriuchi Fig. 2).

Re Claim 63, Moriuchi in view of Tucker disclose all of the limitations of Claim 27. Moriuchi further discloses wherein the first material is a plastic material (“selected from resins such as polypropylene, high density polyethylene, and polycarbonate” - Moriuchi Col. 5 Lines 12-19), and the second material is a metal or metal alloy (“metals such as stainless steel, titanium alloy, and brass” - Moriuchi Col. 4 Lines 14-18).

Re Claim 64, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi further discloses wherein the first material is a plastic material (“selected from resins such as polypropylene, high density polyethylene, and polycarbonate” - Moriuchi Col. 5 Lines 12-19), and the second material is a metal or metal alloy (“metals such as stainless steel, titanium alloy, and brass” - Moriuchi Col. 4 Lines 14-18).

Claims 58-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moriuchi (USPN 5,084,015) in view of Tucker (USPN 5,213,574) as applied to Claim 49 above, and further in view of Beasley et al. (USPGPub 2006/0224129).
Re Claim 58, Moriuchi in view of Tucker disclose all of the limitations of Claim 49. Moriuchi in view of Tucker fail to disclose wherein the first needle-penetrable septum and the second needle-penetrable septum each comprises an upper dome, an upper compression zone, a flange, and a lower plug. Beasley discloses an access port base (50) comprising a needle - penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the needle-penetrable septum (118) comprises an upper dome (118-1), an upper compression zone (118-2), a flange (118-3), and a lower plug (118-4) for securely sealing the septum to the fluid reservoir of the access port base (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle -penetrable septum and the second needle-penetrable septum of Moriuchi in view of Tucker to comprise an upper dome, an upper compression zone, a flange, and a lower plug as disclosed by Beasley, the configuration for securely sealing the septum to the fluid reservoir of the access port base.

Re Claim 59, Moriuchi in view of Tucker above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi in view of Tucker fail to disclose wherein the upper dome of the first needle-penetrable septum comprises a domed top surface protruding from the distal opening of the cap and the upper dome of the second needle - penetrable septum comprises a domed top surface protruding from the proximal opening of the cap. Beasley discloses an access port base (50) comprising a needle -penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the upper dome (118-1) of the needle-penetrable septum (118) comprises a domed top surface protruding from the distal opening of a cap (54) for identifying the septum via palpitation (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle -penetrable and second needle-penetrable septum of Moriuchi in view of Tucker and further in view of Beasley to be configured wherein the upper dome of the first needle-penetrable septum comprises a domed top surface protruding from the distal opening of the cap and the upper dome of the second needle- penetrable septum comprises a domed top surface protruding from the proximal opening of the cap as disclosed by Beasley, the configuration for identifying the septum via palpitation.

Re Claim 60, Moriuchi in view of Tucker above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi in view of Tucker fail to disclose wherein the upper compression zone of each of the first needle-penetrable septum and the second needle- penetrable septum contacts the cap. Beasley discloses an access port base (50) comprising a needle-penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the upper compression zone (118-2) of the needle-penetrable septum (118) contacts the cap (54) for securely sealing the septum to the fluid reservoir of the access port base (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle-penetrable septum and the second needle-penetrable septum of Moriuchi in view of Tucker and further in view of Beasley to be configured wherein the upper compression zones contact the cap as disclosed by Beasley, the configuration for securely sealing the septum to the fluid reservoir of the access port base.

Re Claim 61, Moriuchi in view of Tucker above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi in view of Tucker fail to disclose wherein the flange of each of the first needle-penetrable septum and the second needle -penetrable septum is disposed between the cap and the base to provide a seal between the cap and the fluid reservoirs. Beasley discloses an access port base (50) comprising a needle -penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the flange (118-3) of the needle-penetrable septum (118) is disposed between the cap (54) and a base (56) to provide a seal between the cap (54) and a fluid reservoir (66) for securely sealing the septum to the fluid reservoir of the access port base (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6 below).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle-penetrable septum and the second needle- penetrable septum of Moriuchi in view of Tucker and further in view of Beasley to be configured wherein the flange of the first needle -penetrable septum and the second needle- penetrable septum is disposed between the cap and the base to provide a seal between the cap and the fluid reservoirs, the configuration as disclosed by Beasley for securely sealing the septum to the fluid reservoir of the access port base.

Re Claim 62, Moriuchi in view of Tucker above and further in view of Beasley disclose all of the limitations of Claim 58. Moriuchi in view of Tucker fail to disclose wherein the lower plug of the first needle-penetrable septum is disposed in the distal fluid reservoir and the lower plug of the second needle-penetrable septum is disposed in the proximal fluid reservoir. Beasley discloses an access port base (50) comprising a needle -penetrable septum (118) and a fluid reservoir (66) (Beasley Annotated Fig. 6 below and Beasley Fig. 33) wherein the lower plug (118-4) of the needle-penetrable septum (118) is disposed in the fluid reservoir (66) for securely sealing the septum to the fluid reservoir of the access port base (Beasley ¶ 0010, 0015, and 0061; Annotated Fig. 6 below).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the first needle-penetrable septum and the second needle- penetrable septum of Moriuchi in view of Tucker and further in view of Beasley to be configured wherein the lower plug of the first needle -penetrable septum is disposed in the distal fluid reservoir and the lower plug of the second needle-penetrable septum is disposed in the proximal fluid reservoir as disclosed by Beasley for securely sealing the septum to the fluid reservoir of the access port base.

    PNG
    media_image2.png
    459
    715
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 03/29/2022 with respect to objection of Claim 27 have been fully considered and are persuasive.  The Claim 27 objection is hereinafter withdrawn due to amendment of the claim. 
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to 103 rejections begin at the bottom of Page 7. Applicant states that prior art Moriuchi fails to disclose “the puncture shield comprising a tube, wherein at least a portion of the puncture shield surrounds a portion of the second fluid channel” However, primary reference Moriuchi is not relied upon to teach “the puncture shield comprising a tube, wherein at least a portion of the puncture shield surrounds a portion of the second fluid channel.” With regard to the puncture shield being underneath the bottom of the distal fluid reservoir, Moriuchi’s annotated Fig. 2 above teaches such a limitation, wherein the puncture shield 10 is between the distal fluid reservoir 5 and the second fluid pathway. 
	At the top of Page 8 of the response, applicant argues as to secondary reference Tucker, “the access port disclose by Tucker does not have the same technical problem resolved by the instant invention.” Applicant goes on to argue that in the instant application, “the second fluid channel 172 provides a second fluid pathway from the distal end 226 to the proximal fluid reservoir and has a portion beneath the distal fluid reservoir” and therefore, “there is a risk that a needle accessing distal fluid reservoir may penetrates to the second fluid channel and thus communicate the distal fluid reservoir to the second fluid channel and thus to the proximal fluid reservoir.” This is all beside the point where primary reference Moriuchi’s second fluid pathway is beneath the second fluid pathway thus allaying the risk that a needle accessing the distal fluid reservoir may penetrate to the second fluid channel and thus communicate the distal fluid reservoir to the second fluid channel and thus to the proximal fluid reservoir. Tucker is relied upon merely to teach that a puncture shield can comprise a tube. 
	At the bottom of Page 8 of the response, applicant argues that there is no risk of the fluid channel in Tucker being punctured. Examiner disagrees where a needle entering the Tucker septum 20 at an angle could conceivably pass through the housing 12 into conduit 24, thus the need to have conduit 24 be metallic, as is taught by Tucker. In the middle of Page 9, applicant again argues that the puncture shield of Tucker is not underneath the bottom of the distal fluid reservoir. However, once again, this limitation is taught by primary reference Moriuchi as previously argued above. At the bottom of Page 9, applicant argues that one of ordinary skill in the art, under the teachings of Tucker, “would at most add a metallic liner
within the reservoirs of the port base in Moriuchi.” Examiner disagrees where forming the fluid pathway of Moriuchi to be metal is the very teaching elicited by Tucker where Moriuchi teaches the fluid pathway beneath the distal fluid reservoir. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783